BRICKELL, C. J. —
Ordinarily, contingent rights and interests are not assignable at law; yet, if coupled with some present interest, they are capable of legal assignment. — 2 Story Eq., § 1049; Patapsco Guano Co. v. Ballard, 107 Ala. 710. An example is, that wages to be earned in the future under an existing contract for their rendition, providing the rate or measure of compensation, are capable of assignment. The principle, as it *280may be collected from the present state of the authorities, is expressed with clearness and precision in 1 Amer. & Eng. Encyc. of Law, p. 828, and we quote it at length, because it is so peculiarly applicable to the casq before us : ‘ ‘An assignment of wages to be earned under an existing employment, made in good faith and for a valuable consideration is valid. Such an assignment is good not only for the security and payment of a present indebtedness, but for such advances as the assignor may find it necessary to obtain, and although the workman works by the piece and his wages per month vary. And if there is a subsisting engagement, an assignment of future earnings will be sustained, although the assignor is liable to removal, at any time.”
The case of Lamar v. Smith, 7 Gray (Mass.) 150, to which we are referred by the counsel for the appellee, bears a close resemblance to the present case. There was a contract of hiring not for any specified time, either party, as here, being at liberty to' terminate it at any time, at the rate or price of $1.25 per. day for the time services were rendered. To obtain advances and supplies, the workman gave an order to the person'from whom they were to be obtained on the employer for the payment of the wages as earned for a period of three months, of which the employer had notice, aiid of its acceptance there was evidence which was submitted to the jury. The order was held, a valid, operative assignment of the wages as earned, and that after notice and acceptance, the employer was legally liable to the assignee for the wages, and that his rights could not be intercepted by a garnishment against the employer while the wages were being earned. The order in favor of the appellee was presented and accepted on the day it-was drawn; and thereafter, even under the common law, when actions ex contractu could be supported only in the name of the party having the legal title, would have entitled him to maintain, in his own name, an action against the employer. — Payne v. Mayor & Alderman, 4 Ala. 333.
The cases of Purcell v. Mather, 35 Ala. 570 ; Skipper v. Stokes, 42 Ala. 255, are not opposed to the principle we have stated. The rights or interest assigned, or proposed to he assigned in each case, were strictly contingent — they were not coupled with a present interest; *281there was no subsisting contract or engagement for the rendition of services from which the accounts or claims assigned could arise. As was said by Stone, J., in Purcell v. Mather, supra, (and the observation is equally applicable to Skipper v. Stokes) : “The account had no actual existence, nor did it, as we understand the term, have a potential existence. It was a bare possibility. There was no right in esse, out of which the claim could spring. It was not the product of the grantor’s labor. Whether he would perform labor for Mr. Gilchrist, was contingent on the election of Mr. Gilchrist, who, so far as we are informed, was not a party to the contract.” In this case there was a present interest on which the assignment could operate — an actual, subsisting engagement for the rendition of services, at a fixed compensation ; the only uncertainty attending it was the duration of the time or period of service, and this uncertainty did not lessen its assignability. The consideration and fairness of the assignment was not impeached, and the rights of the appellee were superior to any right the creditors of the assignor could assert.
The rulings of the circuit court were in accordance ■with this view, and the judgment must be affirmed.
Affirmed.